DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 7/21/2022 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established.  This is not found persuasive because in response to the arguments on page 6 and 7: ‘The Office has failed to sufficiently describe a materially different process for the apparatus of Invention I…Additionally, the Office has failed to describe a materially different apparatus for practicing the process of Invention II’. 
The office respectfully disagrees.  As is noted above, the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
Materially different processes for the apparatus were provided in the previous office action, and the process as claimed could be performed by hand. Furthermore, restriction for examination purposes as indicated is proper because the inventions are independent or distinct  and there would be a serious search and/or examination burden if restriction were not required.
Different keyword queries are required, and separate classification in the art is required in which the search must be performed.  Specifically, Invention II requires a search in A01M and A01K, while Invention I does not.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/2022.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “at an elevation substantially above the reach from a human on the ground” is relative which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the height of humans vary, the elevation would vary. Clarification or correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the DoD 2018.3 Small Business Invention and Research Solicitation titled A Remote Egg-oiling System with Autonomous and Automated Target Object Identification for Nuisance Bird Management (hereinafter SBIR),  U.S. Patent Publication 2019/0366375 A1, Thompson et al. (hereinafter Thompson) and US Patent 11,065,636 B2, Fideler et al. (hereinafter Fideler).
Regarding claim 12, SBIR discloses a method of oiling bird eggs by a remote fluid application system (RFAS) to control avian pest species population, (SBIR, Objective; “OBJECTIVE: Develop an inexpensive autonomous remote egg-oiling system that can use automated target object identification to search for and find target nuisance bird nests and eggs. The system will need to be able to self-navigate, avoid collision with a variety of unexpected objects in its path, self-search for target objects, and when the appropriate target is found, allow the operator to make the final decision as to whether to initiate oiling target eggs.), the method comprising: 
flying to a position near an egg target (pg. 2, ln. 18: “Currently, egg-oiling is restricted to easily accessible nests due to safety concerns for personnel and to avoid areas with potentially sensitive equipment. NAVFAC Engineering and Expeditionary Warfare Center (EXWC) is seeking a self-navigating (autonomous, with semi-autonomous option), self-searching system that will be able to identify eggs in nests for nuisance bird species and provide the operator with the option of treating target eggs. The goal of this system is to extend the use of egg-oiling as a nuisance bird management tool to inaccessible areas (e.g. cliffs, hanger ceilings, towers). Requirements include: system size suited for nimble maneuvering in areas such as rooftops); 
and dispensing oil on the egg target (pg. 2, ln. 29: “human-in-the-loop verification of target nests and initiation of egg oiling treatment; oiling options shall include manual oiling or one-touch automatic oiling treatment”).

SBIR does not appear to specifically disclose the RFAS coupled to an aerial vehicle or the method steps: loading an oil reservoir of the RFAS with oil and pressurized air; the aerial vehicle flying to a position; remotely operating a gimbal motor of the RFAS to adjust a position of a nozzle of the RFAS; and dispensing by fluidly coupling the oil reservoir to the nozzle.
However Thompson teaches an aerial vehicle (12: UAV, Fig. 13) including: loading an oil reservoir (34, Fig. 13) with oil and pressurized air 
(§[0043]: UAV 12 is an aerial vehicle configured to apply a fluid, such as paint, varnish, water, oil, stains, finishes, coatings, and solvents, among others, onto a surface.

§[0048]: Reservoir 34 is mounted on body 18 and is configured to store fluid for application by UAV 12.

§[0079] Reservoir 34 and sprayer 36 are supported by body 18. In some examples, reservoir 34 is formed integrally within body 18, such that body 18 defines reservoir 34. In other examples, reservoir 34 is formed separately and installed on body 18. In some examples, reservoir 34 is configured to be inserted through top 86 of body 18 and receive fluid through the top of reservoir 34, providing easy access to reservoir 34 to the user. Fluid port 96 is disposed on reservoir 34 and can provide fluid to reservoir 34 during refill or during flight, such as via a tether connected to UAV 12… Spray tube 74 extends between sprayer 36 and nozzle 38 and provides pressurized fluid to sprayer 36. Nozzle 38 is configured to atomize the fluid and generate a spray fan for application on the surface.);

the aerial vehicle flying to a position (§[0060] below, desired start position)
 (§[0060] During operation, control unit 20 controls flight of UAV 12 via avionics module 24, and avionics module 24 provides commands to outboard motor controller 28 to control flight of UAV 12. Rotors 30 generate thrust to drive flight of UAV 12. Outboard motors 54 drive the rotation of propellers 56, and propellers 56 generate thrust and propulsion for UAV 12. Control unit 20 guides UAV 12 to a desired start location, which can be confirmed by location sensors 50, optical sensors 48 and/or off-board sensors 66. In some examples, the user controls the flight of UAV 12 to the start location via user interface 70. In other examples, control unit 20 guides UAV 12 to the start location according to a preset flight/spray plan. [0061] With UAV 12 in the desired start position control unit 20 implements a spray routine.);

remotely operating a motor (58: sprayer motor, Fig. 13) of the RFAS to adjust a position (§[0063] below, ‘nozzle 38 can be positioned to generate any desired spray’)  (38: nozzle, Fig. 13) of the RFAS 
([§0062]: Control unit 20 sends a start spray command, which can be generated by the user or based on the preset flight/spray plan, to inboard motor controller 32, and inboard motor controller 32 activates sprayer motor 58. Sprayer motor 58 drive pump 60. Pump 60 draws the fluid from reservoir 34 through supply tube 72, pressurizes the fluid, and drives the fluid under pressure to nozzle 38 through spray tube 74. Nozzle 38 generates a [spray].

§[0063] Control unit 20 controls spraying such that UAV 12 applies the spray fan only when UAV 12 is in a desired spray position. It is understood that the desired spray position can include a coordinate position as well as an orientation of UAV 12 relative to the surface. The quality and aesthetics of the sprayed fluid depend on UAV 12 spraying the fluid only when UAV 12 is properly positioned. In addition, ensuring that UAV 12 sprays only when properly positioned prevents UAV 12 from spraying surfaces that are not intended to be sprayed. Location sensors 50 can be positioned on UAV 12 to provide a distance of UAV 12 to the surface. For example, location sensors 50 can include three locational sensors configured to provide triangulated locational data. It is understood, however, that UAV 12 can include as many or as few location sensors 50 as desired and as required to provide accurate locational information. In some examples, control unit 20 sends the start spray command only when location sensors 50 indicate that UAV 12 is positioned to generate a spray fan orthogonal to the surface.)
	
and dispensing by fluidly coupling the oil reservoir to the nozzle 
(§0079]: Supply tube 72 extends from fluid port 96 of reservoir 34 to sprayer 36 and provides fluid to sprayer 36 from reservoir 34. Sprayer 36 is supported by body 18 between reservoir 34 and nozzle 38. Sprayer 36 is configured to draw fluid from reservoir 34, pressurize the fluid, and drive the fluid downstream to nozzle 38.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of oiling bird eggs by a remote fluid application system (RFAS) to control avian pest species population disclosed by SBIR with the aerial vehicle and the following steps as taught by Thompson: Loading an oil reservoir of the RFAS with oil and pressurized air; flying the aerial vehicle to a position; remotely operating a motor of the RFAS to adjust a position of a nozzle of the RFAS; and dispensing by fluidly coupling the oil reservoir to the nozzle, in order to use the aerial vehicle to remotely dispense a fluid on a target, and so that the RFAS has a designated space to contain oil and pressurized air, can arrive at a target position via the UAV, can obtain an ideal nozzle position for the RFAS to remotely dispense fluid on the target. The benefit being having a remote fluid application system on an unmanned aerial vehicle and the benefits that provides. 
Neither SBIR nor Thompson appear to disclose a motor that is a gimbal motor to adjust a position of the nozzle (38: nozzle, Fig. 13) of the RFAS
However Fideler teaches a fluid applicator assembly on a UAV wherein a gimbal (118, Fig. 4) allows a movement of the nozzle about one or more axes (col. 3, ln. 54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor adjusting the nozzle disclosed by modified SBIR, particularly Thompson with the gimbal as taught by Fideler, in order to adjust a position of the nozzle of the RFAS. The benefit being movement of the nozzle about one or more axes allowing more precise targeting of nozzle spray.

Regarding claim 13, modified SBIR discloses the method of claim 12, wherein fluidly coupling the oil reservoir to the nozzle comprises adjusting in response to a command from an operator station (pg. 2, ln. 28: “human-in-the-loop verification of target nests and initiation of egg oiling treatment;), (Examiner notes human verification and initiation would require commands from an operator station.)
Modified SBIR does not appear to specifically disclose an actuator coupled between the oil reservoir and the nozzle. 
However Johnson teaches an actuator (158, Fig. 5B) coupled between the oil reservoir and the nozzle (§[0107]: Actuator 156 shifts plunger 158 to the deployed position based on the electrical signal. The spray through nozzle 38 is immediately stopped by plunger 158 to prevent any unintended spray.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oil reservoir and nozzle disclosed by modified SBIR with the actuator as taught by Johnson, in order to control flow from the oil reservoir to the nozzle. The benefit being stopping flow via an electrical signal or command.

Regarding claim 14, modified SBIR discloses the method of claim 12, wherein the egg target is located at an elevation substantially above the reach from a human on the ground (SBIR, pg. 2, ln. 22: “The goal of this system is to extend the use of egg-oiling as a nuisance bird management tool to inaccessible areas (e.g. cliffs, hanger ceilings, towers). Requirements include:  system size suited for nimble maneuvering in areas such as rooftops with sensitive equipment and wiring, building ceilings, power towers, trees, and capability to oil multiple nests during a 20-30-minute trip, autonomous agents that will sense and explore pertinent regions of interest for bird nests.), (Examiner notes the 112b rejection associated with this claim.)

Regarding claim 15, modified SBIR discloses the method of claim 12, further comprising determining an oiling efficiency (pg. 2, ln. 28: human-in-the-loop verification of target nests and initiation of egg oiling treatment; oiling options shall include manual oiling or one-touch automatic oiling treatment, potential target object identification should be achievable within one minute once around a nest, remote oiling treatment of all eggs in a nest should take less than one minute (minimum requirement is that 90% of exposed areas of eggs are coated by oil)) based on images of the egg target acquired by a camera of the RFAS, the images transmitted by the aerial vehicle to a ground monitor adjusting subsequent dispensing of oil responsive thereto (via the “autonomous and image-object identification systems”, SBIR,  pg. 2, para. 2, ln. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fryshman (US 2018/0075596 A1) teaches a scanning device with an image recognition and analysis system that is attached to a remote controlled and/or autonomous aircraft. The device includes an action head and processing steps. Jung (US 2020/0057002) teaches a method for non-destructive testing of wind turbines. The steps require a remote-controlled drone, an internal guidance system, an image acquisition system, a position-able dynamic nozzle for spray distribution, and reservoirs to contain the inspection liquids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619